UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FREDKIEY HURLEY,

                             Plaintiff,
                                                                      ORDER
             - against -
                                                                 19 Civ. 1109 (PGG)
219 MULBERRY, LLC,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                  Plaintiff initiated this action on February 5, 2019. (Dkt. No. 1) Defendant filed a

notice of appearance on February 26, 2019. (Dkt. No. 5) On April 2, 2019, the parties agreed to

extend Defendant's time to file an Answer to April 29, 2019. (Dkt. No. 11) Since that time,

Defendant has not filed an Answer, and the parties have not taken any other action in connection

with this case.

                  Accordingly, it is hereby ORDERED that Plaintiff shall submit a motion for

default judgment by January 8, 2020. If Plaintiff fails to file his motion by that time, this case

will be dismissed for failure to prosecute under Fed. R. Civ. P. 41(b).

Dated: New York, New York
       December_!_, 2019
                                                SO ORDERED.



                                                Paul G. Gardephe
                                                United States District Judge
